DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to Applicant’s response filed 7/7/2020 claims 1-20 are pending.
Claim Objections
Claim 10 is objected to because of the following informalities:  “wherein the and third sensor…” seems to be a typo.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 is considered to claim a human organism due to the language stating “a first sensor coupled to a user…”. From this language the claim appears to be claiming the user, which in this case would mean that a human organism is being claimed.  This applies similarly to the language stating “a second sensor coupled to the user”.  The Examiner suggest amending the claim language to contain “configured to” in order to avoid the language being interpreted as claiming the user.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, and the dependents 2-10, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: The claims recite a system receiving and collecting information in order to improve diaphragmatic breathing.
Step 2a, prong 1: The current claim limitation discusses the steps of measuring abdomen movement and measuring chest movement. The claim further states that the collected movement information is then analyzed to determine if proper breathing is occurring.  Then, based on this information feedback is given to the person performing breathing exercises on how to optimize their breathing.  That is, the current system fits under the groupings of “a mental process” and “a certain method for organizing human activity”.  The collection of information and analysis of the information, is considered to be in the grouping of a “mental process” due to the fact that it could be performed via an observation or evaluation.  The providing feedback from a third party is a step of the claim which is considered to be a “certain method of organizing human activity” due to the fact that this step provides steps of teaching.  For example when breaking down the claim the system discusses having the steps to measure the rise and fall of the chest and the abdomen.  This step can be performed via an observation by looking at how the person’s chest rises and falls.  Therefore, this step would fall under a “mental process”.  Next, it is discussed that the system has the ability to review the collected information to determine proper breathing. This step can be performed by a trainer observing and analyzing how the person is breathing.  This would also fall under a “mental process” because of the fact that it is viewed as an observation.  Next, the system discusses providing feedback based on the analyzed information. This can be performed via a trainer providing a user with feedback on how to perform diaphragmatic breathing based on their observation.  This can be viewed as part of teaching, which is 
Step 2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Fed. Reg. at 54-55.   The system fails to discuss any other particular elements that would amount to a practical application of the abstract idea.  The current apparatus recites elements such as sensors, memory, processor (all contained in a smartphone), assessment module, optimization engine, and computer interface which are all recited at a high- level of generality (i.e.  generic sensors for collecting information and insignificant pre-solution activity, a generic control device comprising of a generic processor, memory, assessment module and communication interface) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  In particular the claim recites a system, which as mentioned previously, is determined under broadest reasonable interpretation to be any generic computing device due to the high -level of generality described by the processor.  The processor is used to merely perform given instructions, therefore performing the process of a generic processor.  This analysis also applies to the memory.  The assessment module, optimization engine, and communication interface are 
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, as identified above, were taken alone and in Versata Dev. Group, Inc. v. SAP Am., Inc.  The memory described in the current application is used to store programs for the processor to execute.  This means that the memory performs the function of storing and retrieving information determined to be generic by Versata Dev. Group, Inc.  In regards to the communication interface, the MPEP 2106.05(d)(II) discusses that receiving and transmitting data over a network is considered convention.  This was determined by the case law TLI Communications v. AV Auto. LLC. The communication interface described in the current application is used to send feedback based on the data collected.  This would be similar to what is described in TLI Communications because of the fact that the system is able to send information to the processor. TLI Communications also stated that individual computer elements are not considered to be significantly more.  Therefore, these elements are considered to be generic elements.  Therefore, the claim does not recite any additional elements that are significantly more than the abstract idea or make any improvements to the function of the computer itself, utilize a particular machine, transform an article to a different state, or limit the scope of the claim to a particular useful application; therefore, the claim does not surpass the judicial exception (Step 2B: No).  Therefore, the claim is not patent eligible.
Step 2a, prong 1:  The dependent claims, 2-10, are analyzed and were found to recite nothing more than a process that under broadest reasonable interpretation, can be seen as a mental process, but for the recitation of generic computer components.  In regards to claim 2, the system discusses the feedback can be audio, visual or tactile.  This feedback can be provided by a trainer either speaking, demonstrating, or eliciting the help of a vibratory tool to present feedback to the user.  The step described of providing feedback is grouped in “a certain method for organizing human activity”.  Claim 3 discusses providing vibratory feedback to a user.  Again this could be done by a trainer using a vibration tool to alert the patient or user when they are not breathing correctly.  This feedback step again is grouped into “a certain method for organizing human activity”.  Next, the system discusses in claim 4, practicing the breathing in the form of a game and then storing the game and results following HIPPA compliant manner.  This game can be set up via a trainer in order to improve performance in a fun way and the trainer can store this information in a HIPPA compliant file.  This would also fall into the 
 Step 2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements 
Step 2B:  Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, as identified above, were taken alone and in combination and none amount to significantly more than the “abstract idea”.  The dependent claims discuss additional elements such as a smartphone, accelerometers, gyroscopes, audio devices, visual devices, vibratory devices and more.  Going through each of the claims.  Claim 2 discusses having either audio, visual, or tactile feedback.  Further, Li (US 20160062460) in paragraph 2 discusses it is common for electronic devices to contain feedback such as audible, tactile, and visual feedback.  This paragraph goes further into discussing how audible feedback 
Claim 11, and the dependents 7-17, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: The claims recite a method receiving and collecting information in order to improve diaphragmatic breathing.
Step 2a, prong 1: The current claim limitation discusses the steps of measuring abdomen movement and measuring chest movement. The claim further states that the collected movement information is then analyzed to determine if proper breathing is occurring.  Then, based on this information feedback is given to the person performing breathing exercises on how to optimize their breathing.  That is, the current method fits under the groupings of “a mental process” and “a certain method for organizing human activity”.   The collection of information and analysis of the information, is considered to be in the grouping of a “mental process” due to the fact that it could be performed via an observation or evaluation.  The providing feedback step of the claim is considered to be a “certain method of organizing human activity” due to the fact that this step provides steps of teaching.  For example when breaking down the claim the method discusses having the steps to measure the rise and fall of the chest and the abdomen.  This step can be performed via an observation by looking at how the person’s chest rises and falls.  Therefore, this step would fall under a “mental process”.  Next, it is discussed that the method has the ability to review the collected information to determine proper breathing. This step can be performed by a trainer observing and analyzing how the person is breathing.  This would also fall under a “mental process” because of the fact that it is viewed as an observation.  Next, the method discusses providing feedback based on the analyzed information of a third party. This can be performed via a trainer providing a user with feedback on how to perform diaphragmatic breathing based on their observation.  This can be viewed as part of teaching, which is 
Step 2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Fed. Reg. at 54-55.  The dependent claims fails to discuss any other particular elements that would amount to a practical application of the abstract idea.  The current apparatus recites elements such as sensors, memory, processor, assessment module, and computer interface which are all recited at a high- level of generality (i.e.  generic sensors for collecting information and insignificant pre-solution activity, a generic control device comprising of a generic processor, memory, assessment module and communication interface) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  In particular the claim recites a system, which as mentioned previously, is determined under broadest reasonable interpretation to be any generic computing device due to the high -level of generality described by the processor.  The processor is used to merely perform given instructions, therefore performing the process of a generic processor.  This analysis also applies to the memory.  The assessment module and communication interface are both viewed to be components of the processing system.  The 
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, as identified above, were taken alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses sensors and a control device.  The control device is specifically made up of a Versata Dev. Group, Inc. v. SAP Am., Inc.  The memory described in the current application is used to store programs for the processor to execute.  This means that the memory performs the function of storing and retrieving information determined to be generic by Versata Dev. Group, Inc.  In regards to the communication interface, the MPEP 2106.05(d)(II) discusses that receiving and transmitting data over a network is considered convention.  This was determined by the case law TLI Communications v. AV Auto. LLC. The communication interface described in the current application is used to send feedback based on the data collected.  This would be similar to what is described in TLI Communications because of the fact that the system TLI Communications also stated that individual computer elements are not considered to be significantly more.  Therefore, these elements are considered to be generic elements.  Therefore, the claim does not recite any additional elements that are significantly more than the abstract idea or make any improvements to the function of the computer itself, utilize a particular machine, transform an article to a different state, or limit the scope of the claim to a particular useful application; therefore, the claim does not surpass the judicial exception (Step 2B: No).  Therefore, the claim is not patent eligible.
Step 2a, prong 1:  The dependent claims, 12-17, are analyzed and were found to recite nothing more than a process that under broadest reasonable interpretation, can be seen as a mental process, but for the recitation of generic computer components.  In regards to claim 12, the method discusses the feedback can be audio, visual or tactile.  This feedback can be provided by a trainer either speaking, demonstrating, or eliciting the help of a vibratory tool to present feedback to the user. This would fall under the grouping of “a certain method of organizing human activity”. Claim 13 discusses providing vibratory feedback to a user.  Again this could be done by a trainer using a vibration tool to alert the patient or user when they are not breathing correctly.  This would fall under the grouping of “a certain method of organizing human activity”. Next the method discusses in claim 14, practicing the breathing in the form of a game and then storing the game and results.  This game can be set up via a trainer in order to improve performance in a fun way with feedback provided to improve performance, in which the observation portion is grouped under “a mental process” and the feedback and adjustment portion is grouped under “a certain method of organizing human activity”.  Next the method discusses in claim 15 receiving information and making adjustments to the game dependent on user performance. This can be performed via a trainer observing the user as they play a game and 
 Step 2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Fed. Reg. at 54-55.  The dependent claims fails to discuss any other particular elements that would amount to a practical application of the abstract idea.  The current apparatus is recited at a high- level of generality (i.e.  generic sensors for collecting information and insignificant pre-solution activity, a generic control device comprising of a generic processor, memory, assessment module, optimization engine and communication interface, such that it amounts to no more than mere instructions to apply the exception using generic computer components.  In particular the claim recites a method, which as mentioned previously, was determined under broadest reasonable interpretation to be any generic computing device due to the high -level of generality.  Each of the elements of the claims are broken down.  Claim 12 discusses the feedback being audio, visual 
Step 2B:  Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, as mentioned above, were taken alone and in combination and none amount to significantly more than the “abstract idea”.  The dependent claims discuss additional elements such as a smartphone, accelerometers, gyroscopes, audio devices, visual devices, vibratory devices and more.  Going through each of the claims.  Claim 12 discusses having either audio, visual, or tactile feedback.  This claim also discusses having accelerometers or gyroscopes.  Both are well known sensors that are used to measure motion.  Gregg et al. (US 20180271380) specifically states in paragraph 3 that accelerometers are well-known in the art to measure the motion and movement of the chest.  Further, Li (US 20160062460) in paragraph 2 discusses it is common for electronic devices to contain feedback such as audible, tactile, and visual feedback.  This paragraph goes further into discussing how audible feedback can be given via a speaker, visual feedback through a display system, and haptic feedback through a haptic motor.  Further, claim 12 also discusses where the smartphone contains the accelerometer and gyroscope.  This is discussed in the art of Balasubramanian et al. (US 20150355716) paragraph 6 it discusses that it is increasingly common for smartphone devices to contain accelerometers and gyroscopes.  Claim 13 discusses specifically having a vibratory feedback device, which Li teaches is common in the art.  Claim 16 discuses a plurality of devices such as a mobile device used to display information.  As mentioned above by Li it is common for electronic devices to contain visual displays.  Claim 17 discusses having sensors 
Claim 18, and the dependents 19-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: The claims recite a system receiving and collecting information in order to improve diaphragmatic breathing.
Step 2a, prong 1: The current claim limitation discusses the steps of measuring abdomen movement and measuring chest movement. The claim further states that the collected movement information is then analyzed to determine if proper breathing is occurring.  Then, based on this information feedback is given to the person performing breathing exercises on how to optimize their breathing.  That is, the current system fits under the groupings of “a mental process” and “a certain method for organizing human activity”.  The collection of information and analysis of the information, is considered to be in the grouping of a “mental process” due to the fact that it could be performed via an observation or evaluation.  The providing feedback step of the claim is considered to be a “certain method of organizing human activity” due to the fact that this step provides steps of teaching.  For example when breaking down the claim the system discusses having the steps to measure the rise and fall of the chest and the abdomen.  This step can be performed via an observation by looking at how the person’s chest rises and falls.  Therefore, 
Step 2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Fed. Reg. at 54-55.  The dependent claims fails to discuss any other particular elements that would amount to a practical application of the abstract idea.  The current apparatus recites elements such as sensors, memory, processor, assessment module, and computer interface which are all recited at a high- level of generality (i.e.  generic sensors for collecting information and insignificant pre-solution activity, a generic control device comprising of a generic processor, memory, assessment module and 
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, as mentioned above, were taken alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses sensors and a control device.  The control device is specifically made up of a processor, a memory, an assessment module, and a communication interface.  The sensors described do not have any current detail.  The sensors are taken to be a generic motion sensors such as an accelerometer.  Gregg et al. (US 20180271380) teaches in paragraph 3 that it is known in the art to use accelerometers to measure chest motion.  Therefore, the sensors used to collect data do not contain any limitation to be significantly more. Balasubramanian et al. (US 20150355716) paragraph 6 it discusses that it is increasingly common for smartphone devices to contain accelerometers and gyroscopes. The current application in paragraph 62 describes a list of different computing devices that the control device could be.  The application list a laptop, mobile phone, tablet, to list a few.  These computing devices are all considered to be computing systems that contain generic processing systems.  No further detail is provided about the processor that would make it significantly more.  The assessment module is described as a system used to identify and analyze the information collected.  This would fall under the steps performed by the processor.  This would be considered generic due to the fact that the processor is taken to be a generic element.  In regards to the memory component, the MPEP 2106.05(d)(II) Versata Dev. Group, Inc. v. SAP Am., Inc.  The memory described in the current application is used to store programs for the processor to execute.  This means that the memory performs the function of storing and retrieving information determined to be generic by Versata Dev. Group, Inc.  In regards to the communication interface, the MPEP 2106.05(d)(II) discusses that receiving and transmitting data over a network is considered convention.  This was determined by the case law TLI Communications v. AV Auto. LLC. The communication interface described in the current application is used to send feedback based on the data collected.  This would be similar to what is described in TLI Communications because of the fact that the system is able to send information to the processor. TLI Communications also stated that individual computer elements are not considered to be significantly more.  Therefore, these elements are considered to be generic elements.  Therefore, the claim does not recite any additional elements that are significantly more than the abstract idea or make any improvements to the function of the computer itself, utilize a particular machine, transform an article to a different state, or limit the scope of the claim to a particular useful application; therefore, the claim does not surpass the judicial exception (Step 2B: No).  Therefore, the claim is not patent eligible.
Step 2a, prong 1:  The dependent claims are analyzed and were found to recite nothing more than a process that under broadest reasonable interpretation, can be seen as a certain method for organizing human activity”, but for the recitation of generic computer components.  In regards to claim 19, the method discusses the feedback can be audio, visual or tactile.  This feedback can be provided by a trainer either speaking, demonstrating, or eliciting the help of a vibratory tool to present feedback to the user.  Claim 20 discusses providing vibratory feedback 
 Step 2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Fed. Reg. at 54-55.  The dependent claims fails to discuss any other particular elements that would amount to a practical application of the abstract idea.  The method fails to discuss any other particular elements that would amount to significantly more than just mere instructions.  The current apparatus is recited at a high- level of generality (i.e.  generic sensors for collecting information and insignificant pre-solution activity, a generic devices used to emit feedback) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  In particular the claim recites a method, which as mentioned previously, was determined under broadest reasonable interpretation to be any generic computing device due to the high -level of generality.  Each of the elements of the claims are broken down.  Claim 19 discusses the feedback being audio, visual or tactile.  These can all be presented and performed by devices such as a speaker, computing device display, or haptic feedback device, which all described at a high level of generality and used to output general information.  Claim 20 discusses a vibratory device.  Like the tactile feedback this is also recited at a high level of generality.  All of these elements do not 
Step 2B:  Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, as discussed above, were taken alone and in combination and none amount to significantly more than the “abstract idea”.  The dependent claims discuss additional elements such as a smartphone, accelerometers, gyroscopes, audio devices, visual devices, vibratory devices and more.  Going through each of the claims.  Claim 19 discusses having either audio, visual, or tactile feedback.  Further, Li (US 20160062460) in paragraph 2 discusses it is common for electronic devices to contain feedback such as audible, tactile, and visual feedback.  This paragraph goes further into discussing how audible feedback can be given via a speaker, visual feedback through a display system, and haptic feedback through a haptic motor.  Further, claim 13 also discusses where the smartphone contains the accelerometer and gyroscope.  This is discussed in the art of Balasubramanian et al. (US 20150355716) paragraph 6 it discusses that it is increasingly common for smartphone devices to contain accelerometers and gyroscopes.  Claim 13 discusses specifically having a vibratory 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 7, 11-13, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20160038083) in view of Rahman et al. (US 20190298224).
In regards to claim 1 Ding discloses, “A system to optimize diaphragmatic breathing, the system comprising: a first sensor coupled to a user for measuring breathing movement of a user's abdomen and for outputting a signal related to the movement of the user's abdomen (para. 8 the second sensing component is used to measure the expansion and contraction of the abdominal cavity, para. 128 second sensing component 220, para. 168 methods performed for identifying breathing signal in second sensing instrument similar to the first, para. 161 the breathing signal is emitted from the sensing component to provide resistance information about a user’s breathing); [a second sensor] (para. 8 the first sensing component used to measure the expansion and contraction of the chest); and a control device communicatively coupled with the first sensor and the second sensor (para. 60 discusses the microprocessor, 22 which works in conjunction with the sensors, the processor is the control device, para. 72 discussing the processor may be coupled to a computing device such as a smartphone, 30), wherein the control device comprises: one or more processors (para. 60 discussing the microprocessor, 22); a memory comprising a set of program modules executable by one or more processors (para. 5 the processor and memory are part of the controller and the memory stores executable instructions, para. 54 discusses the microprocessor, 12 containing an internal memory); an assessment module for receiving the signals from the first sensor and the second sensor and converting the signals to a data input from the user breathing movement on both the chest and the abdomen (para. 97-98 system analyzes breathing of a user based on collected information from the sensors and provide the user with feedback, the system also will collect breathing patterns and determine a performance of a user based on the breathing and provide feedback), wherein the assessment module is accessible by a third-party practitioner so that the third-party practitioner may view the data input (para. 76 the monitoring device may send the recorded sensor information to a third-party which then will allow for the third party to provide feedback), and 6 of 23Application No. 16/528519Reply to Office Action of January 7, 2020an optimization engine in communication with the assessment module, wherein the third-party practitioner modifies a feedback, using a third-party graphical user interface and the optimization engine, to the user based on the input data captured to optimize diaphragmatic breathing (para. 76 the monitoring device will send information that is recorded to the third-party user, the third party user is able to provide feedback to a user, the third-party user will upload the information through the communication modular, 29, the step of providing feedback to the user is understood to be part of the optimization engine, the communication modular, 29, allows a practitioner or third party to provide the feedback through their own personal device, 30, which would be understood to have been provided on a third- party GUI); a communication interface in communication with the assessment module, wherein the communication interface (para. 56 a communication interface used to transmit information between the server and client devices, para. 76 the monitoring device will send information that is recorded to the third-party user which then allows the third party user to provide feedback such as instruction or recommendation to how to improve their breathing, this information would be sent via a communication module, 29, which can then be sent and displayed to a user),” but fails to disclose, “a second sensor coupled to the user for measuring breathing movement of the user's chest and for outputting a signal related to the movement of the user's chest, wherein the second sensor comprises a smartphone having an accelerometer that senses movement along an X, Y, and Z axis, and a gyroscope that senses a change in rotation which is unaffected by acceleration.”  Rahman teaches, “[a first sensor placed over the abdomen] (para. 41 discussing the system uses both a smartwatch and smartphone with sensors to collect information about respiratory rate, para. 38-39 discussing having the user place the smartwatch, 215, over their abdomen to measure movement of the breath from the abdomen, Fig. 2 drawing label 220 shows the user holding the phone over their chest and smartwatch over their abdomen), second sensor coupled to the user for measuring breathing movement of the user's chest and for outputting a signal related to the movement of the user's chest (para. 38-39 a smartphone, 205, contains a plurality of inertial measurement units such as an accelerometer and gyroscope, these sensors are used to identify the user’s respiratory rate, Fig. 2 shows the user holding the phone over their chest to measure the motion of the chest throughout their breathing), wherein the second sensor comprises a smartphone having an accelerometer that senses movement along an X, Y, and Z axis, and a gyroscope that senses a change in rotation which is unaffected by acceleration (para. 48 discusses using the gyroscope to measure the respiration rate, para. 35 discusses the phone having a gyroscope and accelerometer,  para. 38-39 discussing measuring the respiration rate using inertial measurement units including an accelerometer and gyroscope which is used to identify the 3 or more axes, para. 92-95 discuss the accelerometer and gyroscope used to identify respiration rate by monitoring the three axes to monitor motion, para. 102 the measurement results for the respiratory rate, 925, are displayed on the smartphone).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the two sensors being sensors contained on a smartphone and smart watch, as taught by Rahman, with the respiration monitoring system of Ding, for the purpose of creating a respiration monitoring system that uses portable sensors such as a smartphone and smartwatch to monitor respiration for the purpose of making respiration monitoring more accessible.
In regards to claim 2, the system of Ding in view of Rahman discloses the system of claim 1.  Ding further discloses, “wherein the feedback comprises audio feedback, visual feedback, tactile feedback, or any combination thereof (para. 4 discusses the system may provide visual, audio, or haptic feedback, para. 37 further discusses the feedback given to the user being visual, haptic, or audio feedback).”
In regards to claim 3, the system of Ding in view of Rahman discloses the system of claim 1.  Ding further discloses, “further comprises a vibrating device disposed within the first sensor, second sensor, or both, wherein the control device signals the vibrating device to provide vibratory feedback to signal the user to adjust breathing movement in the chest, abdomen, or both (para. 157 system contains haptic vibrators which vibrators 282 which are connected to the sensing components 210 and 220, once a specific resistance is measured the vibrating components of the sensors will vibrate to alert a user that their performance is declining or over exerted, this would mean the breathing).”
In regards to claim 7, the system of Ding in view of Rahman discloses the system of claim 1.  Ding further discloses, “wherein the control device is a computing device (Fig. 2 system communicates with a computer or a smartphone, 30, para. 60 discusses the system communicating with the smartphone or computer), a mobile device (Fig. 2 system communicates with a computer or smart phone, 30, para. 60 discusses the system communicating with the smartphone or computer).”
In regards to claim 11, Ding discloses, “A method to optimize diaphragmatic breathing, the method comprising: locating a first sensor on a user's abdomen (para. 8 the second sensing component is used to measure the expansion and contraction of the abdominal cavity, para. 128 second sensing component 220, para. 168 methods performed for identifying breathing signal in second sensing instrument similar to the first, para. 161 the breathing signal is emitted from the sensing component to provide resistance information about a user’s breathing); [a second sensor] (para. 8 the first sensing component used to measure the expansion and contraction of the chest); capturing, using the first and second sensor, movement of the chest and abdomen during user diaphragmatic breathing (para. 60 the sensors work in conjunction with the controller in order to monitor breathing); outputting a signal based on the movement of the chest and abdomen to a control device via a communication protocol (para. 5 wearable device contains sensing components used to detect motion along the different axes, based on motion the memory stores the signal and can determine an electrical resistance based on information, further para. 8-9 sensing components measure the changes and movement of the chest and abdomen, this information is sent to the controller); receiving the signal from the first sensor and second sensor and converting the signals to a data input from the user breathing movement on both the chest and the abdomen, via an assessment module in communication with a processor (para. 97-98 system analyzes breathing of a user based on collected information from the sensors and provide the user with feedback, the system also will collect breathing patterns and determine a performance of a user based on the breathing and provide feedback); comparing, using a processor, the data input to a predetermined data range representative of proper diaphragmatic breathing for the user (para. 97-98 system analyzes breathing of a user based on collected information from the sensors and can later provide instructions to a user on how to breath properly, the system also will collect breathing patterns and determine a performance of a user based on the comparison to a reference); allowing access to a third-party practitioner so that the third-party practitioner may view the data input (para. 76 the monitoring device will allow third-party users to view and access the observed breathing information and allows users to provide feedback); allowing the third-party practitioner to modify, via a third-party practitioner graphical user interface and optimization engine, a feedback to the user, via the smartphone, based on the input data captured to optimize diaphragmatic breathing (para. 56 a communication interface used to transmit information between the server and client devices, para. 76 the monitoring device will send information that is recorded to the third-party user which then allows the third party user to provide feedback such as instruction or recommendation to how to improve their breathing, this information would be sent via a communication module, 29, which can then be sent and displayed to a user),.” But fails to disclose, “9 of 23Application No. 16/528519Reply to Office Action of January 7, 2020locating a second sensor on the user's chest, wherein the second sensor comprises a smartphone having an accelerometer that senses movement along an X, Y, and Z axis, and a (para. 41 discussing the system uses both a smartwatch and smartphone with sensors to collect information about respiratory rate, para. 38-39 discussing having the user place the smartwatch, 215, over their abdomen to measure movement of the breath from the abdomen, Fig. 2 drawing label 220 shows the user holding the phone over their chest and smartwatch over their abdomen), locating a second sensor on the user's chest (para. 38-39 a smartphone, 205, contains a plurality of inertial measurement units such as an accelerometer and gyroscope, these sensors are used to identify the user’s respiratory rate, Fig. 2 shows the user holding the phone over their chest to measure the motion of the chest throughout their breathing), wherein the second sensor comprises a smartphone having an accelerometer that senses movement along an X, Y, and Z axis, and a gyroscope that senses a change in rotation which is unaffected by acceleration (para. 48 discusses using the gyroscope to measure the respiration rate, para. 35 discusses the phone having a gyroscope and accelerometer,  para. 38-39 discussing measuring the respiration rate using inertial measurement units including an accelerometer and gyroscope which is used to identify the 3 or more axes, para. 92-95 discuss the accelerometer and gyroscope used to identify respiration rate by monitoring the three axes to monitor motion, para. 102 the measurement results for the respiratory rate, 925, are displayed on the smartphone).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the two sensors being sensors contained on a smartphone and smart watch, as taught by Rahman, with the respiration monitoring method of Ding, for the purpose of creating a respiration monitoring method that 
In regards to claim 12, the method of Ding in view of Rahman discloses the method of claim 11.  Ding further discloses, “wherein the feedback comprises audio feedback, visual feedback, tactile feedback, or any combination thereof (para. 4 discusses the system may provide visual, audio, or haptic feedback, para. 37 further discusses the feedback given to the user being visual, haptic, or audio feedback).”
In regards to claim 13, the method of Ding in view of Rahman discloses the method of claim 11.  Ding further discloses, wherein providing tactile feedback comprises providing a vibrating device disposed within the first sensor, second sensor, or both, wherein the control device is configured to provide vibratory feedback via the first sensor, second sensor, or both, to signal the user to adjust breathing movement in the chest, abdomen, or both (para. 157 system contains haptic vibrators which vibrators 282 which are connected to the sensing components 210 and 220, once a specific resistance is measured the vibrating components of the sensors will vibrate to alert a user that their performance is declining or over exerted, this would mean the breathing).”
In regards to claim 16, the method of Ding in view of Rahman discloses the method of claim 11.  Ding further discloses, “wherein the control device is a computing device (Fig. 2 system communicates with a computer or a smartphone, 30, para. 60 discusses the system communicating with the smartphone or computer), a mobile device (Fig. 2 system communicates with a computer or smart phone, 30, para. 60 discusses the system communicating with the smartphone or computer)
In regards to claim 18, Ding discloses, “A system to optimize diaphragmatic breathing, the system comprising: [a sensor is utilized to collect data when placed on user’s chest, abdomen or both] (para. 8 the second sensing component is used to measure the expansion and contraction of the abdominal cavity, para. 128 second sensing component 220, para. 168 methods performed for identifying breathing signal in second sensing instrument similar to the first, para. 161 the breathing signal is emitted from the sensing component to provide resistance information about a user’s breathing); [a second sensor] (para. 8 the first sensing component used to measure the expansion and contraction of the chest) wherein the mobile application comprises: an assessment module for receiving the signal from the accelerometer and the gyroscope and converting the signals to a data input, and for comparing the data input to a predetermined data range representative of proper diaphragmatic breathing for the user (para. 97-98 system analyzes breathing of a user based on collected information from the sensors and provide the user with feedback, the system also will collect breathing patterns and determine a performance of a user based on the breathing and provide feedback), wherein the assessment module is accessible by a third-party practitioner so that the third-party practitioner may view the data input (para. 76 the monitoring device may send the recorded sensor information to a third-party which then will allow for the third party to provide feedback); and an optimization engine in communication with the assessment module, wherein the third-party practitioner modifies a feedback, using a third-party graphical user interface and the optimization engine, to the user based on the input data captured to optimize diaphragmatic breathing(para. 76 the monitoring device will send information that is recorded to the third-party user, the third party user is able to provide feedback to a user, the third-party user will upload the information through the communication modular, 29, the step of providing feedback to the user is understood to be part of the optimization engine, the communication modular, 29, allows a practitioner or third party to provide the feedback through their own personal device, 30, which would be understood to have been provided on a third- party GUI), a communication interface in communication with the assessment module, wherein the communication interface provides the feedback from the third-party practitioner, to the user so as to optimize the user's diaphragmatic breathing (para. 56 a communication interface used to transmit information between the server and client devices, para. 76 the monitoring device will send information that is recorded to the third-party user which then allows the third party user to provide feedback such as instruction or recommendation to how to improve their breathing, this information would be sent via a communication module, 29, which can then be sent and displayed to a user),” but fails to disclose, “a smartphone having an accelerometer and a gyroscope, disposed therein, wherein the accelerometer senses movement along an X, Y, and Z axis, and the gyroscope that senses a change in rotation which is unaffected by acceleration, wherein the smartphone is utilized to collect data when placed on a user's abdomen regarding 11 of 23Application No. 16/528519Reply to Office Action of January 7, 2020movement of a user's chest, abdomen, or both, during diaphragmatic breathing exercises when the smartphone is placed on the chest or abdomen of the user; an application on the smartphone to receive an output signal related to the movement of the user's abdomen.”  Rahman teaches, “a smartphone having an accelerometer and a gyroscope, disposed therein, wherein the accelerometer senses movement along an X, Y, and Z axis, and the gyroscope that senses a change in rotation which is unaffected by acceleration (para. 48 discusses using the gyroscope to measure the respiration rate, para. 35 discusses the phone having a gyroscope and accelerometer, para. 38-39 discussing measuring the respiration rate using inertial measurement units including an accelerometer and gyroscope which is used to identify the 3 or more axes, para. 92-95 discuss the accelerometer and gyroscope used to identify respiration rate by monitoring the three axes to monitor motion, para. 102 the measurement results for the respiratory rate, 925, are displayed on the smartphone), wherein the smartphone is utilized to collect data when placed on a user's abdomen regarding 11 of 23Application No. 16/528519Reply to Office Action of January 7, 2020movement of a user's chest, abdomen, or both, during diaphragmatic breathing exercises when the smartphone is placed on the chest or abdomen of the user (para. 38-39 a smartphone, 205, contains a plurality of inertial measurement units such as an accelerometer and gyroscope, these sensors are used to identify the user’s respiratory rate, Fig. 2 shows the user holding the phone over their chest to measure the motion of the chest throughout their breathing, para. 41 discussing the system uses both a smartwatch and smartphone with sensors to collect information about respiratory rate, para. 38-39 discussing having the user place the smartwatch, 215, over their abdomen to measure movement of the breath from the abdomen, Fig. 2 drawing label 220 shows the user holding the phone over their chest and smartwatch over their abdomen); an application on the smartphone to receive an output signal related to the movement of the user's abdomen (para. 44-45 discusses that the phone contains an application used to detect and observe respiration rate of the person, Fig. 9 drawing label 925 shows resenting the respiratory rate results on the phone)
In regards to claim 19, the system of Ding in view of Rahman discloses the system of claim 18.  Ding further discloses, “wherein the feedback comprises audio feedback, visual feedback, tactile feedback, or any combination thereof (para. 4 discusses the system may provide visual, audio, or haptic feedback, para. 37 further discusses the feedback given to the user being visual, haptic, or audio feedback).”
Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20160038083) in view of Rahman et al. (US 20190298224), as applied to claims 1 and 11 above, in further view of Wu (US 20160081575).
In regards to claim 4, the modified system of Ding discloses the above mentioned but fails to disclose, “an interactive gaming module in communication with a gaming platform comprising one or more therapy games, wherein the interactive gaming module enables a user to control one or more therapy games for training the user as to proper diaphragmatic breathing; wherein the optimization engine in communication with the assessment module for making real-time adjustments to the one or more therapy games based on a performance data captured to optimize diaphragmatic breathing; wherein the assessment module in communication with an assessment database, wherein the assessment database stores the performance data related to each therapy game played by the user; wherein the database is in communication with an Electronic Health Record (EHR) in a HIPPA complaint manner such that the performance may be reviewed by a medical professional.”  Wu teaches, “an interactive gaming module in communication with a gaming platform comprising one or more therapy games, wherein the interactive gaming module enables a user to control one or more therapy games for training the user as to proper diaphragmatic breathing (para. 171 discusses containing a plurality of learning games to help improve health, para. 173 and 175 show examples of two conditions that use learning games that work on breathing control); wherein the optimization engine in communication with the assessment module for making real-time adjustments to the one or more therapy games based on a performance data captured to optimize diaphragmatic breathing (para. 189-190 discusses collecting the information from the games and they are then uploaded to an electronic health record (EHR), para. 160 system is able to identify that during an exercise respiration should be adjusted); wherein the assessment module in communication with an assessment database, wherein [an] assessment database stores the performance data related to each therapy game played by the user (para. 189-190 discusses collecting the information from the games and they are then uploaded to an electronic health record (EHR)); wherein the database is in communication with an Electronic Health Record (EHR) in manner such that the performance may be reviewed by a medical professional (para. 78 the system contains an electronic data storage platform for medical records which the doctor can review and upload information as well as receive alerts based on information and alarms set).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the implementation of breathing games into a respiration exercise, as taught by Wu, with a system used to measure breathing, as disclosed by the modified system of Ding, for the purpose of creating a wearable training system that is able to allow users to perform and monitor breathing exercises in a more exciting way.  Further, Wu fails to explicitly disclose that the EHR system is HIPPA compliant.  However, the examiner takes Official Notice that the concepts and advantages of having the EHR system be HIPPA compliant were old and well known to the person of ordinary skill in the art at the time of filing.   The Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art to have made sure the stored data followed the HIPPA compliant standards for the 
In regards to claim 5, the modified system of Ding discloses the above mentioned but fails to disclose, “wherein the one or more processors is implemented with a machine learning algorithm, and the machine learning algorithm, when executed, is configured to: receive training data from a data source; utilize the training data make real-time adjustments to the interactive games based on the user's performance, a medical professional input, or both.” Wu teaches, “wherein the one or more processors is implemented with a machine learning algorithm, and the machine learning algorithm (para. 20 the system discusses using a regression algorithm, which is a type of machine learning algorithm in order to analyze information about sleep), when executed, is configured to: receive training data from a data source (para. 61 system receives information collected about a person); utilize the training data make real-time adjustments to the interactive games based on the user's performance (para. 160 system is able to identify that during an exercise respiration should be adjusted based on performance).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the adjusting the game based on performance, as taught by Wu, with the modified system of Ding, for the purpose of creating a wearable sensing system that allows users to practice breathing in an interactive way which improves with their performance over time so that a user can continue to improve.
In regards to claim 14, the modified method of Ding discloses the above mentioned but fails to disclose, “further comprising: connecting the user, via a network, to an interactive gaming module in communication with a gaming platform comprising one or more therapy games; enabling the user to control one or more therapy games for training the user as to proper para. 171 discusses containing a plurality of learning games to help improve health); enabling the user to control one or more therapy games for training the user as to proper diaphragmatic breathing (para. 173 and 175 show examples of two conditions that use learning games that work on breathing control); receiving, via the processor, performance data from the gaming module (para. 189-190 discusses collecting the information from the games and they are then uploaded to an electronic health record (EHR)); during game play, adjusting the one or more therapy games in real time based on received performance data to optimize diaphragmatic breathing (para. 189-190 discusses collecting the information from the games and they are then uploaded to an electronic health record (EHR), para. 160 system is able to identify that during an exercise respiration should be adjusted); storing, in a database, performance data related to each therapy game played by the user (para. 189-190 discusses collecting the information from the games and they are then uploaded to an electronic health record (EHR))
In regards to claim 15, the modified method of Ding discloses the above mentioned but fails to disclose, “further comprising: executing a machine learning algorithm; receiving training data from a data source; utilizing the training data make real-time adjustments to the interactive games based on the user's performance, medical practitioner input, or both.”  Wu teaches, “executing a machine learning algorithm (para. 20 the system discusses using a regression algorithm, which is a type of machine learning algorithm in order to analyze information about sleep; receiving training data from a data source (para. 61 system receives information collected about a person); utilizing the training data make real-time adjustments to the interactive games based on the user's performance, (para. 160 system is able to identify that during an exercise respiration should be adjusted based on performance).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the adjusting the game based on performance, as taught by Wu, with the modified method of Ding, for the purpose of creating a sensing method that allows users to practice breathing in an interactive way which improves with their performance over time so that a user can continue to improve.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20160038083), in view of Rahman et al. (US 20190298224), in view of Wu (US 20160081575), as applied to claim 5 above, in further view of Conor (US 20150309563).
In regards to claim 6, the modified system of Ding discloses the above mentioned but fails to disclose, “wherein the machine learning algorithm is random forest.”  Conor teaches, “wherein the machine learning algorithm is random forest (para. 145 discusses the device using random forest analysis to identify movement in the body, para. 84 discusses that the motion recognition device is able to identify respiratory function).”  Therefore it would have been .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20160038083), in view of Rahman et al. (US 20190298224), as applied to claim 1 above, in further view of Eichler (US 20130245483).
In regards to claim 8, the modified system of Ding discloses the above mentioned but fails to disclose, “further comprising a third sensor for measuring an amount of air exhaled by the user's mouth and output a signal related to amount of air exhaled through the user's mouth, wherein the third sensor is communicatively coupled to the control device, wherein the third sensor is a mouthpiece.”  Eichler teaches, “further comprising a third sensor for measuring an amount of air exhaled by the user's mouth and output a signal related to amount of air exhaled through the user's mouth (para. 30 discusses the exhalation receiver for inserting into the mouth and collecting the air exhaled), wherein the third sensor is communicatively coupled to [a] control device (para. 28 control unit is connected to device to receive the signals of air flow and the exhalation sample), wherein the third sensor is a mouthpiece (para. 31 discussing a mouth piece that goes over the nose and mouth and receives the air).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20160038083), in view of Rahman et al. (US 20190298224), as applied to claim 1 above, in further view of Melker et al. (US 20040230108).
In regards to claim 9, the modified system of Ding discloses the above mentioned but fails to disclose, “further comprising a fourth sensor for measuring an amount of air flow from a nasal passage of the user, wherein the fourth sensor is communicatively coupled to the control device.”  Melker teaches, “further comprising a fourth sensor for measuring an amount of air flow from a nasal passage of the user, wherein the fourth sensor is communicatively coupled to the control device (para. 154 the system contains a nasal pulse oximeter sensors which is able to monitor air flow from the user).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the exhalation sensor, as taught by Melker, with the modified system of Ding, for the purpose of creating a wearable training system that is able to monitor if proper breathing techniques are being practiced during an exercise.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20160038083), in view of Rahman et al. (US 20190298224) in view of Eichler (US 20130245483), as applied to claim 8 above, in further view of Arkush (US 20150258370).
In regards to claim 10, the modified system of Ding discloses the above mentioned, but fails to disclose, “wherein the third sensors comprise at least one of: an accelerometer to sense movement along the X, Y, and Z axis; and a gyroscope for to sense a change in rotation which is unaffected by acceleration.”  Arkush teaches of a respiratory rate monitor, “wherein the third sensors comprise at least one of: an accelerometer to sense movement along the X, Y, and Z axis (para. 73 discusses a respiratory rate monitor system which measures the air blown through the mouth piece, 1A, and contains an accelerometer 7 to identify motion of the device itself, para. 41 discusses the accelerometer being a 3 axis accelerometer).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the respiratory rate monitoring mouthpiece device containing an accelerometer, as taught by Arkush, with the modified system of Ding, for the purpose of creating a respiratory rate monitor that is able to identify if the mouthpiece device has been placed in the proper position.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20160038083), in view of Rahman et al. (US 20190298224), as applied to claim 11 above, in view of Karakaya et al. (US 20180296123) in further view of Melker et al. (US 20040230108).
In regards to claim 17, the modified method of Ding discloses the above mentioned but fails to disclose, “further comprising: locating a third sensor proximate the user's mouth; capturing, using the third sensor, an amount of air exhaled by the user's mouth and outputting a signal related to amount of air exhaled through the user's mouth; wherein the third sensor is coupled to a mouthpiece; locating a fourth sensor proximate the user's nasal passage, capturing, using the fourth sensor, an amount of air flow from a nasal passage of the user; outputting the captured signals of the third and fourth sensor to the control device.” Karakaya teaches, “further comprising: locating a third sensor proximate the user's mouth (para. 50 discusses the sensor 10 can measure the airflow using a mouth piece); capturing, using the third sensor, an amount of air exhaled by the user's mouth and outputting a signal related to amount of air exhaled through the user's mouth (para. 50 discussing how the amount of airflow which is the inhaling and exhaling); wherein the third sensor is coupled to a mouthpiece (para. 50 the sensor is in the mouth piece); outputting the captured signals of the third sensor to [a] control device (para. 50 device uses processing unit to analyze air flow).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the mouth piece, as taught by Karakaya, with the modified method of Ding, for the purpose of creating a wearable training method that is able to monitor if proper breathing techniques are being practiced during an exercise.  Ding, Rahman, and Karakaya fail to disclose, “locating a fourth sensor proximate the user's nasal passage, capturing, using the fourth sensor, an amount of air flow from a nasal passage of the user; outputting the captured signals of the fourth sensor to the control device.”  Also, Melker teaches, “locating a fourth sensor proximate the user's nasal passage, capturing, using the fourth sensor, an amount of air flow from a nasal passage of the user (para. 154 the system contains a nasal pulse oximeter sensors which is able to monitor air flow from the user); outputting the captured signals of the fourth sensor to the control device (para. 154 the system contains a nasal pulse oximeter sensors which is able to monitor air flow from the user).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the exhalation sensor, as taught by Melker, with the modified method of Ding, for the purpose of creating a training method that is able to monitor if proper breathing techniques are being practiced during an exercise.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20160038083), in view of Rahman et al. (US 20190298224), as applied to claim 1 above, in view of Hambelton et al. (US 20140272869).
In regards to claim 20, the modified system of Ding discloses, the above mentioned but fails to disclose, “the application signals the smartphones vibration module disposed within the smartphone to provide vibratory feedback to signal the user to adjust breathing movement in the chest, abdomen, or both.”  Hambelton teaches, “the application signals the smartphones vibration (para. 54 the system provides vibration or tactile feedback to indicate to the student that there is an error occurring).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the vibration used to send a message to a user, as taught by Hambelton, with the system to track breathing, as taught by the modified system of Ding, for the purpose of creating a training system that is able to can track a user’s breathing using a smartphone and send signals to the user indicating changes that need to be made using the same smartphone system for ease of portability.
Response to Arguments
Applicant’s arguments, in regards to the double patenting rejection have been fully considered and are persuasive.  The double patenting of the non-final has been withdrawn. 
Applicant’s arguments, in regards to the drawing objection have been fully considered and are persuasive.  The drawing objections of the non-final has been withdrawn. 
Applicant's arguments in regards to the 101 rejection have been fully considered but they are not persuasive. The Applicant argues that the current claims are not directed to an abstract idea because the claims discuss three specific sensors and an optimization engine that is used to transform the data.  The Examiner disagrees.  The Examiner first points out that the current claims could all be viewed as an abstract idea due to the fact that the claimed steps are all performed via a mental process and a method of organizing human activity.  The process of observing a person’s breathing is viewed as an observation and thus is viewed as a mental process.  Secondly, the sensors discussed are all viewed to be generic tools used to assist in the observation.  The current sensors are used as insignificant pre-solution activity and are used as a tool to collect generic information necessary to perform the subsequent judicial exception.  
The Applicant further argues that the amendments of having the sensors as part of the smartphone is considered to be a practical application.  The Examiner disagrees.  It is well-known in the art that smartphones will contain different sensors such as accelerometers and gyroscopes.  Further, these sensors are commonly used to measure breathing as explained in Gregg et al. (US 20180271380) in paragraph 3.  Therefore, the current sensors are not considered to be an integration of the recited judicial exception into a practical application.
Next, the Applicant argues that the claims contain an inventive concept without pointing out what is believed to be the inventive concept.  The Examiner disagrees that the current claims contain an inventive concept.  The current claims are considered to be an abstract idea for the reasons stated above.  The current claims do not describe an inventive concept due to the fact that no practical application of the claimed limitations has been found.  Therefore, the 101 rejection is maintained.
Applicant’s arguments, in regards to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of the non-final has been withdrawn. 
Applicant's arguments in regards to the 102/103 rejection have been fully considered but are considered moot due to the amended limitations. The Applicant argues that the prior art of Ding, Dantu and Wu fail to teach the amended limitation.  These arguments are considered moot 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.D.V/Examiner, Art Unit 3715         

/JAMES B HULL/Primary Examiner, Art Unit 3715